Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “… a carrier substantially formed in an L shape and having a lateral board, a perpendicular board…” . The examiner is unsure if lateral board and  perpendicular board are just names of the board or the relative position of the boards in the L shape structure. For purposes of the present examination the lateral board and  perpendicular board are just names of the board. Clarification is required so that the scope of the claim is clear.
Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10 and 16 is/are rejected under 35 U.S.C. 102(a)(1)as being clearly anticipated by Green et al. US 2006/0006892 A1 (hereinafter referred to as Green).

Regarding claim 1, Green discloses a test head assembly (fig. 2A, elm. 200, par. [0062]) for a semiconductor device, comprising: 
a carrier (fig. 6, elm. 200, par. [0062]) substantially formed in an L shape  and having a lateral board (fig. 6, elm. 210, par. [0062]), a perpendicular board (fig. 6, elm. 220, par. [0062]) and at least one opening  (fig. 2A, elm. 257, par. [0069]) formed through the perpendicular board;
 at least one pin seat (fig. 2B, elm. 410, par. [0063]) mounted in the corresponding opening (257) and having a plurality of pins (fig. 5, elm. 505, par. [0063], [0072]), wherein each of the pins has an inner end and an outer end (see fig. 5 elm. 508 and the tip of 505, par. [0073]), the inner ends protrude from an inside of the perpendicular board (202), and the outer ends protrude from an outside of the perpendicular board (202); and 
a test wire assembly (fig. 6, elm. 420, 425, par. [0075]) having:
 	a test head mounted on an outer sidewall (fig. 6, elm. 212, par. [0075]) of the lateral board and having a plurality of micro-probes (fig. 4A, 4B,  elm. 430, par. [0070]); 
a plurality of connectors (fig. 4B, elm. 440, par. [0070]) respectively connected to the outer ends of the pins (fig. 5, elm. 505, par. [0063]) of the at least one pin seat (fig. 2B, elm. 410, par. [0063]); and 
a plurality of test wires (fig. 8, elm. 610, par. [0077]) respectively connected between the micro-probes (430) and the connectors (425, 420) and positioned alongside the outer sidewall of the lateral board (210) and the outside of the perpendicular board (220).  

Regarding claim 4, Green discloses the test head assembly as claimed in claim 1, wherein carrier (fig. 6, elm. 200, par. [0062]) further comprises a cover mounted (fig. 6, elm. 205, par. [0062]) on the outer sidewall of the lateral board (fig. 6, elm. 210, par. [0062]) and the outside of the perpendicular board (fig. 6, elm. 220, par. [0062]) to cover the outer ends of the pins (fig. 5, elm. 505, par. [0063], [0072]), of the at least one pin seat (fig. 2B, elm. 410, par. [0063]) the connectors (fig. 4B, elm. 440, par. [0070]) and the test wires (fig. 6, elm. 420, 425, par. [0075]).  

Regarding claim 10, Green discloses the test head assembly as claimed in claim 1, wherein each of the at least one pin seat (fig. 2B, elm. 410, par. [0063]) further comprises a substrate (fig. 4A, 5, pin block, par. [0063]), and the substrate is locked on the perpendicular board (fig. 2a, elm. 257 of 220, par. [0069]).  

Regarding claim 16, Green discloses the test head assembly as claimed in claim 1, wherein each of the pins (fig. 5, elm. 505, par. [0063], [0072]) of the at least one pin seat (fig. 2B, elm. 410, par. [0063]) is a pogo pin (par. [0047]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 7, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green.  


Regarding claim 7, Green discloses the claimed invention except for a first interval between the micro-probes is less than a second interval between the pins of the at least one pin seat. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first interval between the micro-probes is less than a second interval between the pins of the at least one pin seat, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955)
Green discloses the claimed invention except for each test wire is soldered to the corresponding micro-probe.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention each test wire is soldered to the corresponding micro-probe, since it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326 (CCPA 1973).

Regarding claim 13, Green discloses the claimed invention except for connectors is a metal sleeve; and the perpendicular board is a glass fiber board. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide connectors made with metal sleeves and the perpendicular board made with glass fiber board, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 19, Green discloses the claimed invention except for inner end of the pin is a spring end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inner end of the pin is a spring end, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).


Claim(s) 2, 5, 8, 11, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to claim 1 above, and further in view of Schaule et al. US 2008/0231296 A1 (hereinafter referred to as Schaule).  

Regarding claim 2, Green discloses the test head assembly as claimed in claim 1, Green does not disclose wherein the lateral board has two opposite first edges; the perpendicular board has two opposite second edges, wherein the two second edges are respectively flushed with the two first edges to form two opposite L-shaped sides; and the carrier further comprises two triangular boards respectively mounted on the L-shaped sides.  
Schaule discloses wherein the lateral board (fig. 1, elm. 7, par. [0027]) has two opposite first edges (see fig. 1, elm. 12, par. [0027]); the perpendicular board (fig. 1, elm. 5, par. [0027]) has two opposite second edges (see fig. 1, elm. 12, par. [0027]), wherein the two second edges are respectively flushed with the two first edges to form two opposite L-shaped sides; and the carrier further comprises two triangular boards (fig. 1, elm. 12, par. [0027]) respectively mounted on the L-shaped sides.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide test apparatus for the testing of electronic component, as taught in Schaule in modifying the apparatus of Green. The motivation would be to provide a high degree of reliability and precision during the testing of components present next to one another in an assembly.

Regarding claim 5, Green and Schaule discloses the test head assembly as claimed in claim 2, Green discloses wherein carrier (fig. 6, elm. 200, par. [0062]) further comprises a cover (fig. 6, elm. 205, par. [0062]) mounted on the outer sidewall of the lateral board (fig. 6, elm. 210, par. [0062]) and the outside of the perpendicular board (fig. 6, elm. 220, par. [0062]) to cover the outer ends of the pins (fig. 5, elm. 505, par. [0063], [0072]), of the at least one pin seat (fig. 2B, elm. 410, par. [0063]) the connectors (fig. 4B, elm. 440, par. [0070]) and the test wires (fig. 6, elm. 420, 425, par. [0075]).  

Regarding claim 8, Green and Schaule discloses the claimed invention except for a first interval between the micro-probes is less than a second interval between the pins of the at least one pin seat. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first interval between the micro-probes is less than a second interval between the pins of the at least one pin seat, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Green and Schaule discloses the claimed invention except for each test wire is soldered to the corresponding micro-probe.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention each test wire is soldered to the corresponding micro-probe, since it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326 (CCPA 1973).

Regarding claim  11, Green and Schaule discloses the test head assembly as claimed in claim 2, Green discloses wherein each of the at least one pin seat (fig. 2B, elm. 410, par. [0063]) further comprises a substrate (fig. 4A, 5, pin block, par. [0063]), and the substrate is locked on the perpendicular board (fig. 2a, elm. 257 of 220, par. [0069]).  

Regarding claim 14, Green and Schaule discloses the claimed invention except for connectors is a metal sleeve; and the perpendicular board is a glass fiber board. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide connectors made with metal sleeves and the perpendicular board made with glass fiber board, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 17, Green and Schaule discloses the test head assembly as claimed in claim 2, Green discloses wherein each of the (fig. 5, elm. 505, par. [0063], [0072]) of the at least one pin seat (fig. 2B, elm. 410, par. [0063]) is a pogo pin (par. [0047]).  

Claim(s) 3, 6, 9, 12, 15, 18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to claim 1 above, and further in view of Wexler et al. US 5,436,567 A (hereinafter referred to as Wexler).  

Regarding claim 3, Green discloses the test head assembly as claimed in claim 1, Green does not disclose wherein the carrier further comprises a plurality of bent metal plates, the bent metal plates are respectively mounted between the outer sidewall of the lateral board and the outer sidewall of the perpendicular board, and an arc portion of the bent metal plate is thinner than the lateral board and the perpendicular board thereof.  
Wexler discloses wherein the carrier (fig. 1, elm. 10, col. 3, ln. 45-61) further comprises a plurality of bent metal plates (fig. 1, elm. 18, col. 3, ln. 45-61), the bent metal plates are respectively mounted between the outer sidewall of the lateral board (fig. 1, elm. 14, col. 3, ln. 45-61) and the outer sidewall of the perpendicular board (fig. 1, elm. 20, col. 3, ln. 45-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide probing the bottom side of a PCB  under test and a pushrod-actuated bed of nails  for probing the top side of the PCB. Both nail beds are housed in a clamshell housing having a base with bottom frame and plate, top frame  with a latch  lifts open from a bottom frame  with a catch  and swings on a hinge, as taught in Wexler in modifying the apparatus Green. The motivation would be hinge for holding DUT substantially parallel to said plane during said testing. 
Green and Wexler discloses the claimed invention except for an arc portion of the bent metal plate is thinner than the lateral board and the perpendicular. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the arc portion of the bent metal plate is thinner than the board to which it is attached, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 6, Green and Wexler discloses the test head assembly as claimed in claim 3, Green discloses wherein carrier (fig. 6, elm. 200, par. [0062]) further comprises a cover (fig. 6, elm. 205, par. [0062]) mounted on the outer sidewall of the lateral board (fig. 6, elm. 210, par. [0062]) and the outside of the perpendicular board (fig. 6, elm. 220, par. [0062]) to cover the outer ends of the pins (fig. 5, elm. 505, par. [0063], [0072]), of the at least one pin seat (fig. 2B, elm. 410, par. [0063]) the connectors (fig. 4B, elm. 440, par. [0070]) and the test wires (fig. 6, elm. 420, 425, par. [0075]).  

Regarding claim 9, Green and Wexler discloses the claimed invention except for a first interval between the micro-probes is less than a second interval between the pins of the at least one pin seat. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first interval between the micro-probes is less than a second interval between the pins of the at least one pin seat, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Green and Schaule discloses the claimed invention except for each test wire is soldered to the corresponding micro-probe.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention each test wire is soldered to the corresponding micro-probe, since it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326 (CCPA 1973).

Regarding claim 12, Green and Wexler discloses the test head assembly as claimed in claim 3, Green discloses wherein each of the at least one pin seat further comprises a substrate (fig. 4A, 5, pin block, par. [0063]), and the substrate is locked on the perpendicular board (fig. 2a, elm. 257 of 220, par. [0069]).  

Regarding claim 15, Green and Wexler discloses the claimed invention except for connectors is a metal sleeve; and the perpendicular board is a glass fiber board. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide connectors made with metal sleeves and the perpendicular board made with glass fiber board, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 18, Green and Wexler discloses the test head assembly as claimed in claim 3, Green discloses wherein each of the (fig. 5, elm. 505, par. [0063], [0072]) of the at least one pin seat  (fig. 2B, elm. 410, par. [0063]) is a pogo pin (par. [0047]).  

Regarding claim 20, Green and Schaule discloses the test head assembly as claimed in claim 18, Green discloses wherein the inner end of the pin (fig. 5, elm. 505, par. [0073]) is a spring end.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2858                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2858